Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 10/27/2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/562136 is acceptable, and RCE has been established.  An action on the RCE follows.
Claims 2, 6-7, and 24-25 are cancelled.
Claims 1, 3-5, 8-23 and 26-37 are pending and under consideration for a method of reducing KRAS polypeptide expression by contacting or administering potato polysaccharide and further chemotherapeutic agent. 
There is no amendment to the claims filed along with RCE.
Information Disclosure Statement:

The information disclosure statement (s) (IDS) submitted on 10/27/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Written Description:  reducing KRAS polypeptide expression by cancer cell in a mammal

Claims 1, 3-5, 8-23 and 26-37 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as follows:  

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof.

The claims are drawn to a method of reducing expression KRAS by cancer cells in a mammal including a human comprising administering the mammal a composition comprising potato polysaccharide preparation, wherein said polysaccharide preparation reduces expression of KRAS polypeptide in cancer cells in such mammal including human.

The technical field of the invention is administering potato polysaccharide preparation to a mammal to decrease KRAS levels in cancer cells in mammals. 

in vitro method of decreasing KRAS levels in neuroblastoma cell line treated with potato polysaccharide preparation (example 4), and a rat model (diabetic fatty rat) without tumor/cancer treated with the potato polysaccharide preparation and then detecting decreased levels of KRAS levels in rat liver tissue (example 5, table 3, page 23). The specification teaches the levels of KRAS detected by real time PCR. Thus, the specification teaches 1) one tumor neuroblastoma cell line in culture treated with the preparation to result lower levels of KRAS in the cells, and 2) levels of KRAS in liver of the diabetic fatty rat after administration with the preparation.

However, according to the claimed method, the specification does not 1) changing the gene expression of KRAS in cancer cells from mammal including human (except cultured neuroblastoma cell line) administrated with the preparation, 2) the relationship of KRAS levels in cancer cell correlated with chemotherapeutic agent or any chemotherapeutic agent listed in the claim could reduce KRAS levels in cancer cells.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed method of using potato polysaccharide preparation. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without r testing whether or how the KRAS expression in cancer cells or tissues from mammals are reduced after treatment with potato polysaccharide. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed invention of reducing KRAS in cancer cell from mammal based on administration the preparation of potato polysaccharide to one cancer cell line in culture and determining the KRAS level in a liver of a rat without cancer cells. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed method and result encompassed in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the method of in vitro decreasing KRAS expression by cultured neuroblastoma cell line comprising contacting the cells with potato polysaccharide preparation, but not the full scope of the claimed in vivo method including decreasing KRAS expression cancer cells in a mammal after administering potato polysaccharide preparation and further chemotherapeutic agent, meet the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Response to Applicant’s argument set forth in the final rejection is also maintained for the reasons of record:
On page 7, applicant argues that the in vitro experimentation of reducing KRAS expression by cancer cell and no cancer cell in tissue would be appreciated the presently claimed invention, reducing KRAS by cancer cells from mammal administered a potato polysaccharide preparation set forth in the claims. 
	In response, it is common knowledge for one skilled in the art that tissue cultural condition is far different from in vivo situation. Decreasing KRAS expression in one cancer cell line would not and could not represent the KRAS expression levels in all or any cancer cells or even this particular cancer cell line engrafted in a live mammal until reduction to practice occurred. In the only one in vivo model, application provides the experimentation using diabetic fatty rat without tumor/cancer treated with potato polysaccharide preparation to look the KRAS levels in liver tissue.  It is known that diabetic fatty rat is outbred rate, which is best known and most widely used model of the genetic obesity trait.  This obese rat model is characterized by hyperlipidemia, hypercholesterolemia, and hyperinsulinemia and develops adipocyte hypertrophy and hyperplasia, which are factors determined in metabolic study, not a study for cancer therapy. Thus, this experimentation is too far to support the claimed invention. For the reason the rejection is currently maintained. 

Response to applicant’s current argument:

	Applicant argues:
the application has reduced to practice claimed composition, ability of such composition to reducing KRAS polypeptide expression in cancer and non-cancer cells;
the specification also describes how a composition comprising a potato polysaccharide preparation obtain from raw potatoes is administrating to a mammal having a cancer to treat the mammal. Applicant points out the description of the claimed invention being supported on bridging page 7 line 33 to page 8 line 5. 

In response, the Office agrees the first argued point on that the claimed composition could reduce polypeptide expression in cancer and non-cancer cells in vitro assay.  In view of that, applicant has been contacted for claim amendment in condition of allowance (see interview summary).  However, the Office is not convinced that applicant is in possession for the in vivo method of reducing KRAS for treating cancer in a mammal comprising administering the potato polysaccharide preparation to the 
Any appropriate route of administration (e.g., oral or parenteral administration) can be used to administer a composition containing a potato polysaccharide preparation provided herein (e.g., a nutritional supplement 
composition provided herein) to a mammal. For example, a composition containing a potato polysaccharide preparation provided herein can be administered orally. In some cases a composition containing a potato polysaccharide preparation provided herein can be administered by injection. 

The application merely provides general teaching on that the prepared composition can be administered to a mammal and contemplates that a mammal having a cancer can be treated with the potato polysaccharide preparation, the application at nowhere provides example(s) or experimental result on that the potato polysaccharide preparation is administered to a mammal with any cancer.  At nowhere, the application teaches that any mammal suffering with any cancer is treated with the preparation to reduce the size of the cancer mass or even the levels of KRAS in the cancer tissues/cells after administering the preparation.  For the reasons, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention, therefore, the rejection is currently maintained.


Scope of Enablement: 
Claims 1, 3-5, 8-23 and 26-37 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method of decreasing KRAS in a tissue cultured neuroblastoma cell line comprising contacting the cells with potato polysaccharide preparation, does not reasonably provide enablement for the full scope of the claimed invention including decreasing KRAS in cancer cell from a mammal who is in vivo administered with the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims as follows:
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.

The claims are drawn to a method of reducing expression KRAS by cancer cells in a mammal comprising administering the mammal a composition comprising potato polysaccharide preparation, wherein said polysaccharide preparation reduces expression of KRAS polypeptide in cancer cells in such mammal.

To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provides an enabling disclosure of how to make and use the claimed invention. The objective of the claims is decreasing KRAS levels in a cancer cell from a mammal who has been administrated with potato polysaccharide preparation. Thus, it would be expected that one of skill in the art would be able to achieve decreased or lower levels of KRAS in cancers from the mammal after administration with the preparation as compared to non-treated mammal without undue a quantity of experimentations.  

The specification teaches methods of purification or preparation of sweet and varieties of potato polysaccharide (examples 1-3) and teach the preparation is mixture of largely different molecules including carbohydrate, pyridine, acetate, carboxylic acid, alcohol galactopyranose …etc detected by HPLC (see figures 7-26).  The specification teaches in vitro method of decreasing KRAS levels in neuroblastoma cell line treated with potato polysaccharide preparation (example 4), and a rat model (diabetic fatty rat) without tumor/cancer treated with potato polysaccharide preparation and then detecting liver tissue (example 5, table 3, page 23). The specification teaches method of detecting the levels of KRAS by real time PCR. Thus, the specification teaches 1) one tumor neuroblastoma cell line in culture treated with the preparation to result lower levels of KRAS in the cells, and 2) levels of KRAS in liver of the diabetic fatty rat after administration with the preparation.

	However, one cannot extrapolate the teachings of the specification to the full scope of the claims because the specification merely provides enabled disclosure in an in vitro cultured neuroblastoma cell lines and no direction/guideline for KRAS levels in any cancer cells from the mammal as recited in the claimed method. 
	Thus, there is discrepancy between the claimed methods and what has been disclosed in the application. One skilled in the art would not know how to use/practice without further determining whether the KRAS levels in the cancer cells from mammal including a human administrated with the potato polysaccharide preparation in quantity of experimentations.

The state of the art has revealed such discrepancy.  For example, there is report suggesting the sweet potato polysaccharides could inhibit cancer cell growth by inducing cell direct apoptosis of tumor cell or indirectly induct cytokine production and cell proliferation inhibition (figure 2, page 2181-2183, chapter 72, polysaccharides, book by Banerjee et al, published by Springer Reference 2015).  But there is no connection of potato polysaccharides to any oncogene expression including KRAS. 

Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for claimed method of reducing decreasing KRAS levels in cancer cell from mammal including human by administrating potato polysaccharides preparation.  Such method would not be predictable or enabled based on the teaching of the specification and record of the prior art.

MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

Response to Applicant’s argument set forth in the final rejection is also maintained for the reasons of record:
	 Applicant argues:
1)  from result of reduction KRAS in vitro culture cancer cell one skill in the art would have been able to administer the presently recite potato polysaccharide preparation to decrease KRAS expression by cancer cell in vivo;
2) there is evidence showing undue experimentation of the potato polysaccharide prep reducing KRAS in another cancer cell type or cancer tissue is needed.

In response point 1, the claimed invention is reducing KRAS expression by cancer cell in a mammal after administering the potato polysaccharide preparation recited in claim 1.  It is common knowledge for one skilled in the art that tissue cultural condition is far different from in vivo situation. Decreasing KRAS expression in one cancer cell line would not and could not represent the KRAS expression levels in all or any cancer cells or even this particular cancer cell line engrafted in a live mammal until undue a quantity experimentations done. If applicant amends the claims encompassing only in vitro condition in cancer cell line the rejection could be reconsidered.
	In response to point 2, claimed invention is directed to reducing KRAS levels in cancer in a mammal after administering the potato polysaccharide preparation.  However, the application provides the experimentation using diabetic fatty rat without tumor/cancer treated with potato polysaccharide preparation to look the KRAS levels in liver tissue.  The diabetic fatty rat model is too far to support the claimed invention since the rat is not a normal rat and there are no cancer or tumor cells growth in the fatty rat as addressed in the response to written description rejection above.  Thus, the study/experimentation of reduced levels of KRAS in live tissue done in the rat would not represent and could not be applied to the instantly claimed condition, “reducing KRAS polypeptide expression by cancer cells in a mammal….” (claim 1). 

Response to Applicant’s current argument:
	On page 7, applicant again argues the result of decreasing KRAS after administering potato polysaccharide preparation to a diabetic fatty rat without tumor 

Applicant then provides two references by Ma and Vidic et al (page 8), which teach in vitro and in vivo models to reduce KRAS levels to suppress growth of cancer mass or cancer cells (pancreatic and colorectal cancers).  The Office would agree on that the publications provides quality of the works by showing evidence that in vitro method could also be performed in vivo.  However, there is no general rule in biology and tested medicine for that the result of an in vitro assay is achieved the same in in vivo condition unless quantitation of experimentations done. Meaning an inhibitor worked in vitro cell inhibitory assay is not necessarily to achieve the same result in vivo after administering the inhibitor to a mammal having a condition associated with the abnormal cells.  A quantitation of in vivo experimentation must be done before the conclude is made as the references shown.  Both references provide the conclusion based on both in vitro and in vivo experimental results, not expectation as claimed in the instant application.  For the reason, the Office does not consider the references cited by the applicant could support applicant’s argument and claimed invention without result from experimentations.
Thus, Applicant’s arguments have not been found persuasive, and the rejection is currently maintained.  

Conclusion:
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


 /LEI YAO/ Primary Examiner, Art Unit 1642